Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 1 of 25 Page ID #:406



   1   MATTHEW D. POWERS (S.B. #212682)
       mpowers@omm.com
   2   HANNAH Y. CHANOINE (pro hac vice)
       hchanoine@omm.com
   3   E. CLAY MARQUEZ (S.B. #268424)
   4   cmarquez@omm.com
       O’MELVENY & MYERS LLP
   5   Two Embarcadero Center, 28th Floor
       San Francisco, CA 94111
   6   Tel: (415) 984-8700
   7   Attorneys for Defendant
       JOHNSON & JOHNSON CONSUMER INC.
   8
       TODD M. FRIEDMAN (S.B. #216752)
   9   tfriedman@toddflaw.com
       MEGHAN GEORGE (S.B. #274525)
  10   mgeorge@toddflaw.com
  11   LAW OFFICES OF TODD M. FRIEDMAN,
       P.C.
  12   21550 Oxnard Street, Suite 780
       Woodland Hills, CA 91367
  13   Tel: 877-619-8966
  14   Attorneys for Plaintiff
       NARGUESS NOOHI
  15
  16                        UNITED STATES DISTRICT COURT
  17                       CENTRAL DISTRICT OF CALIFORNIA
  18                                    WESTERN DIVISION
  19
       NARGUESS NOOHI, individually             Case No. 2:20-cv-03575-TJH-JEM
  20   and on behalf of other members of
  21   the general public similarly situated,
                                                STIPULATED PROTECTIVE
  22                       Plaintiff,           ORDER
  23         v.
       JOHNSON & JOHNSON                        Judge: Hon. Terry J. Hatter Jr.
  24
       CONSUMER, INC., DOES 1-100,              Mag. Judge: Hon. John E. McDermott
  25   INCLUSIVE.
  26                       Defendant.
  27
  28
                                                1           STIPULATED PROTECTIVE ORDER
                                                                      2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 2 of 25 Page ID #:407



   1         Plaintiff Narguess Noohi (“Plaintiff”), on the one hand, and Defendant
   2   Johnson and Johnson Consumer Inc. (“JJCI,”), on the other hand (collectively, “the
   3   Parties”), seek entry of an Order under Federal Rule of Civil Procedure 26(c) and
   4   any other applicable laws and rules to facilitate the orderly and efficient disclosure
   5   of relevant information, to minimize the potential for unauthorized disclosure of
   6   Confidential Material, and to obtain other relief agreed to by the Parties and set out
   7   in this Order.
   8   A.    Purposes and Limitations
   9         Discovery in this action is likely to involve production and disclosure of
  10   confidential, proprietary, or private information for which special protection from
  11   public disclosure and from use for any purpose other than prosecuting this litigation
  12   may be warranted. Accordingly, the Parties hereby stipulate to and petition the
  13   Court to enter the following Stipulated Protective Order. The Parties acknowledge
  14   that this Order does not confer blanket protections on all disclosures or responses to
  15   discovery and that the protection it affords from public disclosure and use extends
  16   only to the limited information or items that are entitled to confidential treatment
  17   under the applicable legal principles.
  18   B.    Good Cause Statement
  19         This action is likely to involve competitively-sensitive commercial, financial,
  20   technical, and/or proprietary information for which special protection from public
  21   disclosure and from use other than prosecution of this action is warranted. Such
  22   confidential and proprietary materials and information consist of, among other
  23   things: confidential business, financial, or sales information; information regarding
  24   confidential business practices or strategies, including but not limited to how JJCI
  25   addresses customer concerns; information relating to product formulation,
  26   development, testing, marketing, or distribution; other confidential research,
  27   product development, or commercial information (including information
  28   implicating privacy rights of third parties); information otherwise generally
                                                 2               STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 3 of 25 Page ID #:408



   1   unavailable to the public; and information which may be privileged or otherwise
   2   protected from disclosure under state or federal statutes, court rules, case decisions,
   3   or common law, the public disclosure of which could harm JJCI’s competitive
   4   advantage. Accordingly, to expedite the flow of information, to facilitate the
   5   prompt resolution of disputes over confidentiality of discovery materials, to
   6   adequately protect information the Parties are entitled to keep confidential, to
   7   ensure that the Parties are permitted reasonably necessary uses of such material in
   8   preparation for and in the conduct of trial, to address their handling at the end of the
   9   litigation, and serve the ends of justice, a protective order for such information is
  10   justified in this matter. It is the intent of the Parties that information will not be
  11   designated as confidential for tactical reasons and that nothing be so designated
  12   without a good faith belief that it has been maintained in a confidential, non-public
  13   manner, and there is good cause why it should not be part of the public record of
  14   this case.
  15   C.     Acknowledgment of Procedures for Filing Under Seal
  16          The Parties further acknowledge, as set forth in Paragraph 7.b. below, that
  17   this Stipulated Protective Order does not entitle them to file Confidential Material
  18   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  19   and the standards that will be applied when a party seeks permission from the Court
  20   to file material under seal.
  21          There is a strong presumption that the public has a right of access to judicial
  22   proceedings and records in civil cases. In connection with non-dispositive motions,
  23   good cause must be shown to support a filing under seal, see Kamakana v. City &
  24   Cnty. of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
  25   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
  26   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  27   require good cause showing), and a specific showing of good cause or compelling
  28   reasons with proper evidentiary support and legal justification must be made with
                                                   3               STIPULATED PROTECTIVE ORDER
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 4 of 25 Page ID #:409



   1   respect to Protected Material that a party seeks to file under seal. The Parties’ mere
   2   designation of discovery material as “CONFIDENTIAL” does not—without the
   3   submission of competent evidence by declaration, establishing that the material
   4   sought to be filed under seal qualifies as confidential, privileged, or otherwise
   5   protectable—constitute good cause.
   6         Further, if a Party requests sealing related to a dispositive motion or trial,
   7   then compelling reasons, not only good cause, for the sealing must be shown, and
   8   the relief sought shall be narrowly tailored to serve the specific interest to be
   9   protected. See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
  10   2010). For each item or type of information, document, or thing sought to be filed
  11   or introduced under seal in connection with a dispositive motion or trial, the Party
  12   seeking protection must articulate compelling reasons, supported by specific facts
  13   and legal justification, for the requested sealing order. Again, competent evidence
  14   supporting the application to file documents under seal must be provided by
  15   declaration.
  16         Any document that is not confidential, privileged, or otherwise protectable in
  17   its entirety will not be filed under seal if the confidential portions can be redacted.
  18   If documents can be redacted, then a redacted version for public viewing, omitting
  19   only the confidential, privileged, or otherwise protectable portions of the document,
  20   shall be filed. Any application that seeks to file documents under seal in their
  21   entirety should include an explanation of why redaction is not feasible.
  22   1.    Scope.
  23         a.       This Stipulated Protective Order governs all Confidential Material,
  24         including “Confidential Material—Attorney Eyes Only,” designated pursuant
  25         to this Order.
  26                  i.    “Confidential Material” means any hardcopy or electronic
  27                  document, information, testimony (i.e., depositions, declarations, or
  28                  other pre-trial statements in this Proceeding), and all copies, data,
                                                   4               STIPULATED PROTECTIVE ORDER
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 5 of 25 Page ID #:410



   1               extracts, compilations, summaries, reports, and information obtained,
   2               derived, or generated from such material that the party designating the
   3               material as confidential (“Designating Party”) reasonably believes to
   4               be entitled to confidential treatment under Federal Rules of Civil
   5               Procedure 26(c)(1)(G) or other applicable laws or regulations.
   6               Confidential Material includes, but is not limited to, trade secrets (as
   7               defined in the Uniform Trade Secrets Act); other confidential research,
   8               development, or commercial information; all information that, if
   9               disclosed, could result in competitive, commercial, or business harm;
  10               and any person’s personal identifying information, financial
  11               information, medical/insurance information, or other information that
  12               is private under applicable laws or regulations.
  13               ii.    “Confidential Material—Attorney Eyes Only” means
  14               Confidential Material that the Designating Party reasonably believes to
  15               contain highly confidential information the disclosure of which would
  16               cause the Designating Party serious competitive and commercial harm.
  17               Unless otherwise specified, provisions in this Order regarding
  18               “Confidential Material” shall also encompass “Confidential Material—
  19               Attorney Eyes Only.”
  20         b.    This Order is binding upon all current and future Parties in this action
  21         (including their respective corporate parents, subsidiaries, affiliates,
  22         successors, and attorneys and all other representatives or agents), their
  23         counsel, and all signatories to Exhibit A, the Non-Disclosure Agreement
  24         (deemed to be part of this Order), and all other persons or entities authorized
  25         under this Order or any other Order of this Court to receive or view
  26         Confidential Material.
  27         c.    The entry of this Order does not preclude any Party in this action from
  28         seeking further order of this Court, including modification of this Order, or
                                                 5                STIPULATED PROTECTIVE ORDER
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 6 of 25 Page ID #:411



   1         from objecting to discovery that the Party believes to be improper.
   2         d.    Nothing herein shall be construed as an admission or concession by a
   3         Designating Party that any Confidential Material constitutes relevant,
   4         material, or admissible evidence in this matter.
   5   2.    Designation of Confidential Material; Failure to Make Designations.
   6         a.    Exercise of Restraint and Care in Designating Material for Protection.
   7               i.     Each Party or Non-Party that designates information or items for
   8               protection under this Order must take care to limit any such
   9               designations to specific material that qualifies under the appropriate
  10               standards. The Designating Party must designate for protection only
  11               those parts of material, documents, items, or oral or written
  12               communications, that qualify so that other portions of the material,
  13               documents, items, or communications for which protection is not
  14               warranted are not swept unjustifiably within the ambit of this Order.
  15               Documents produced in this action may be designated at the document
  16               level for purposes of production, however, any publicly filed versions
  17               of the same should be narrowly redacted, wherever possible and
  18               appropriate, so that only those portions of the document(s) qualifying
  19               for protection are withheld from public disclosure.
  20               ii.    Mass, indiscriminate, or routinized designations are prohibited.
  21               Designations that are shown to be clearly unjustified or that have been
  22               made for an improper purpose (e.g., to unnecessarily encumber the
  23               case development process or to impose unnecessary expenses and
  24               burdens on other parties) may expose the Designating Party to
  25               sanctions.
  26               iii.   If it comes to a Designating Party’s attention that information or
  27               items that it designated for protection do not qualify for protection,
  28
                                                6               STIPULATED PROTECTIVE ORDER
                                                                          2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 7 of 25 Page ID #:412



   1               that Designating Party must promptly notify all other Parties that it is
   2               withdrawing the inapplicable designation.
   3         b.    Documents Produced in Image, PDF, or Hardcopy Form (“Image”).
   4         The Designating Party shall place on each page the following legend:
   5         PROTECTED DOCUMENT, SUBJECT TO PROTECTIVE ORDER or
   6         PROTECTED DOCUMENT—ATTORNEY EYES ONLY, SUBJECT TO
   7         PROTECTIVE ORDER. The legend shall not obscure any content of the
   8         original document. Any person making a copy of the image, if authorized
   9         under this Order, shall ensure that the same legend shows on the copy.
  10         c.    Documents Produced in Native Format (“native file”). A Designating
  11         Party shall rename each native file to include, at the end of the file name and
  12         prior to the file extension, the following language: PROTECTED or
  13         PROTECTED—ATTORNEY EYES ONLY. Any person making any copy
  14         of the native file, if authorized under this Order, shall not rename the file.
  15         d.    Deposition Testimony and Exhibits.
  16               i.     Following any deposition and for thirty (30) days after the
  17               Parties’ counsel have received from the court reporter a final copy of a
  18               deposition transcript, all testimony, transcripts, and exhibits shall
  19               constitute Confidential Material. Thereafter, the transcript, or portions
  20               of transcripts, or exhibits designated as Confidential Material shall
  21               remain subject to this Order. In addition, no further actions need be
  22               taken regarding any exhibit previously designated as Confidential
  23               Material.
  24               ii.    Confidential Material designated before or at a deposition shall
  25               not be shown to a witness who is not a Qualified Person as described
  26               below, and persons attending the deposition who are not Qualified
  27               Persons may be excluded from the portions of the deposition during
  28               which Confidential Material is disclosed.
                                                 7                STIPULATED PROTECTIVE ORDER
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 8 of 25 Page ID #:413



   1               iii.   Deposition transcript or exhibit pages containing Confidential
   2               Material shall be separately bound by the court reporter, who must
   3               affix to the top of each page the legend “PROTECTED DOCUMENT,
   4               SUBJECT TO PROTECTIVE ORDER” or “PROTECTED
   5               DOCUMENT—ATTORNEY EYES ONLY, SUBJECT TO
   6               PROTECTIVE ORDER.”
   7         e.    Pleadings, Motion Papers, and Written Discovery Papers.
   8               i.     A party may designate as Confidential Material portions of
   9               pleadings, motion papers (written motions, affidavits, and briefs), and
  10               written discovery papers (requests and responses).
  11               ii.    A Party preparing such written papers should designate portions
  12               as Confidential Material when the papers are served or filed. If
  13               feasible, the Confidential Material shall be bound separately from
  14               material not entitled to protection.
  15               iii.   A party receiving such written papers shall make designations
  16               within thirty (30) days after service or filing of the papers.
  17         f.    Other Confidential Material. For Confidential Material in a form not
  18         addressed above (e.g., DVDs, portable hard drives, or other tangible items),
  19         the Designating Party shall affix in a prominent place on the exterior of the
  20         items the legend “PROTECTED, SUBJECT TO PROTECTIVE ORDER,
  21         PRODUCED BY [PARTY NAME] IN NOOHI v. JJCI” or
  22         “PROTECTED—ATTORNEY EYES ONLY, PRODUCED BY [PARTY
  23         NAME] IN NOOHI v. JJCI.” If feasible, the legend shall identify the
  24         portions constituting Confidential Materials.
  25         g.    Confidential Material Disclosed by a Non-Party.
  26               i.     For thirty (30) days after a non-party makes disclosures in this
  27               proceeding, the entire disclosure shall be treated as Confidential
  28               Material under this Order.
                                                 8               STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 9 of 25 Page ID #:414



   1               ii.    Within the 30-day period, the non-party or a Party in this action
   2               may notify all other Parties that all or specific portions of the
   3               disclosure are Confidential Material. Thereafter, the designated
   4               portions shall remain subject to this Order.
   5         h.    Disclosure of Confidential Material Without Confidential Designation.
   6               i.     Disclosure of Confidential Material without the required
   7               confidentiality designation shall not be a waiver in whole or in part of
   8               the Disclosing Party’s claim of confidentiality, either as to the specific
   9               Confidential Material disclosed or as to the same or related subject
  10               matter. This paragraph and its subparts shall be interpreted to provide
  11               the maximum confidentiality protection allowed under applicable law.
  12               ii.    After discovering a failure to make a confidentiality designation,
  13               the Disclosing Party may give written notice that the material is
  14               Confidential Material. Receiving Parties then shall treat the material
  15               as confidential until the parties agree otherwise, or the Court resolves
  16               the issue. The Disclosing Party may reproduce the material with the
  17               appropriate confidentiality legend, and each Receiving Party then shall
  18               return or destroy all copies of the identified material, including that
  19               held by persons to whom the Party distributed the material.
  20   3.    Required Handling of Confidential Material.
  21         a.    Confidential Material shall not be disclosed to anyone for any purpose
  22         other than as required for the preparation of trial or any appeal in this action,
  23         and, in that limited context, shall be disclosed only to Qualified Persons as
  24         set out below. Confidential Material shall not be used for any business,
  25         competitive or other non-litigation purpose.
  26               i.     Confidential Material in native format may be copied solely
  27               (a) for use in a litigation-support application or (b) as specified in, and
  28               for purposes set out in, the section of the ESI Protocol in this case
                                                 9                STIPULATED PROTECTIVE ORDER
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 10 of 25 Page ID #:415



   1               entitled “Use of Native Files in Proceedings in the Case.”
   2         b.    Each Party and its counsel, and each Qualified Person identified in
   3         ¶¶ 4.a through 4.g and 5.a through 5.c (other than the Court), including any
   4         person or entity acting on behalf of, or for the benefit of, that Qualified
   5         Person, (i) shall not permit or enable unauthorized dissemination of
   6         Confidential Material to anyone; (ii) shall take all necessary and prudent
   7         measures to preserve the security of Confidential Material, including
   8         measures to minimize risks of hacking of, and other unauthorized access to,
   9         systems on which Confidential Material is stored or through which it is
  10         transmitted; and (iii) shall physically store, maintain, and transmit
  11         Confidential Material solely within the United States.
  12         c.    If Confidential Material is disclosed in a manner not authorized by this
  13         Order, or if an attempt is made to hack or otherwise gain unauthorized access
  14         to a system containing Confidential Material (jointly, “unauthorized
  15         actions”), each Party or Qualified Person with knowledge of the unauthorized
  16         actions immediately shall take necessary and prudent remedial measures to
  17         prevent their reoccurrence and promptly shall inform the Designating Party
  18         of such remedial measures and of all facts relating to the unauthorized
  19         actions, including identification of all Confidential Material disclosed.
  20         d.    Nothing in this Order shall limit any Designating Party’s use of its
  21         own documents, including disclosure of its own Confidential Material to any
  22         person for any purpose.
  23         e.    Under this Order, Plaintiffs may use their own medical records and
  24         disclose them to their physicians, and Defendants may use copies of them
  25         and disclose them to other Qualified Persons.
  26   4.    Qualified Persons With Respect to Confidential Material. Subject to
  27   Paragraph 2.g.i above, Confidential Material (as distinct from Confidential
  28   Material—Attorney Eyes Only, covered in Paragraph 5 below) may be disclosed
                                                 10              STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 11 of 25 Page ID #:416



   1   only to the following Qualified Persons:
   2         a.    All Parties in this Action;
   3
             b.    The Parties’ counsel, including counsel’s partners, employees, and
   4
             agents (e.g., outside copy services, litigation-support services, and
   5
             stenographers) retained in the Action;
   6
             c.    Consultants (i.e., experts or professionals whom counsel has retained
   7
             to provide professional advice or services to assist in preparation for the trial
   8
             of the Action, whether or not designated as a testifying expert), but only if
   9
             (1) the Consultant has first signed a copy of Exhibit A, (2) the Consultant is
  10
             not a Competitor of the Designating Party, and (3) Counsel for the Party
  11
             retaining the Consultant, after duly diligent inquiry, does not know of any
  12
             instance in which the Consultant has been found to be in violation of the
  13
             terms of a protective order in any legal proceeding;
  14
                   i.     As used in this Order, “Competitor” means any manufacturer or
  15
                   distributor of, or any entity involved in the sale of, skincare and
  16
                   cosmetics products, including but not limited to moisturizers, and any
  17
                   person who, upon reasonable and good faith inquiry, could be
  18
                   determined to be employed by, to be a consultant doing research for,
  19
                   or otherwise to be retained by any manufacturer or distributor of, or
  20
                   any entity involved in the sale of, skincare and cosmetics products,
  21
                   including but not limited to moisturizers.
  22
             d.    A witness at a deposition or pre-trial hearing, if the witness will give
  23
             relevant testimony regarding the Confidential Material to be disclosed or if
  24
             disclosure is necessary to prepare the witness for the testimony, and only
  25
             after the witness has signed a copy of Exhibit A, except that a party’s treating
  26
             physicians to whom that party’s medical records may be shown need not sign
  27
             a copy of Exhibit A.
  28
                                                  11             STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 12 of 25 Page ID #:417



   1               i.     This provision does not preclude the Designating Party from
   2               objecting to or moving to preclude disclosure to any witness, or from
   3               seeking amendment of this provision in the future;
   4         e.    A person identified in the Confidential Material as an author, source,
   5         addressee, or recipient of the material or who already has a copy of it;
   6         f.    Any other person mutually agreed upon among the Parties, but only if
   7         that person has signed a copy of Exhibit A;
   8         g.    Any mediators or arbitrators selected to assist in resolution of this
   9         matter, and their personnel actively engaged in assisting them, if they have
  10         signed a copy of Exhibit A; and
  11         h.    The Court or any Court personnel, including any court reporters.
  12   5.    Qualified Persons With Respect to Confidential Material—Attorney
  13   Eyes Only. Subject to Paragraph 3 above, Confidential Material—Attorney Eyes
  14   Only may be disclosed only to the following Qualified Persons:
  15         a.    Counsel of record in this action, including counsel’s partners,
  16         employees, and agents (e.g., outside copy services, litigation-support
  17         services, and stenographers) retained in the Action;
  18         b.    Any individual Party, if the party’s counsel reasonably believes that
  19         disclosure is necessary to prepare the case for trial;
  20         c.    The Qualified Persons described in Paragraphs 4.c through 4.h above.
  21   6.    Challenges to Designations.
  22         a.    If a Party challenges a designation, the challenged material shall be
  23         treated as Confidential Material until the Parties agree otherwise in writing or
  24         this Court issues an order that the material is not confidential.
  25         b.    To challenge confidentiality designations, a Party shall identify in
  26         writing the specific Confidential Material (by Bates number, if possible) to
  27         which each challenge pertains, and the specific bases for each challenge.
  28         After receiving the challenges, the Designating Party shall have thirty (30)
                                                 12               STIPULATED PROTECTIVE ORDER
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 13 of 25 Page ID #:418



   1         days to state in writing whether the designations will be maintained or
   2         withdrawn.
   3         c.     If the Parties cannot resolve all disputes after meeting and conferring,
   4         the Designating Party shall file a motion to defend challenged designations.
   5         Any disputes over the designation of Confidential Material are governed by
   6         the procedures in Civil Local Rule 37.
   7   7.    Use of Confidential Material in Court Prior to Trial.
   8         a.     No Party may file with the Court Confidential Material of any other
   9         Party except when required for motions or other pending matters in the
  10         Action.
  11         b.     A Party that seeks to file under seal any Confidential Material must
  12         comply with Civil Local Rule 79-5. Confidential Material may only be filed
  13         under seal pursuant to a court order authorizing the sealing of the specific
  14         Confidential Material at issue. If a Party’s request to file Confidential
  15         Material under seal is denied by the court, then the Receiving Party may file
  16         the information in the public record unless otherwise instructed by the court.
  17   8.    Orders, Subpoenas, or Requests from Non-Parties.
  18         If a person or entity serves a Party in this action with a request, subpoena, or
  19   order (“demand”) for disclosure of Confidential Material of a Designating Party,
  20   the Party receiving the demand, if not prohibited under applicable law and within
  21   forty-eight (48) hours of receipt, shall deliver a copy of the demand to the
  22   Designating Party’s counsel. The Party shall not disclose any Confidential Material
  23   prior to the date specified for disclosure. In its sole discretion and at its own cost,
  24   the Designating Party may oppose or seek to limit the demand in any legal manner.
  25   The Party who received the demand shall not oppose or otherwise interfere with the
  26   Designating Party’s actions.
  27   9.    Redactions.
  28         a.     Prior to any discovery-related disclosure or production, the Producing
                                                  13               STIPULATED PROTECTIVE ORDER
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 14 of 25 Page ID #:419



   1         Party may redact information or material that is protected from disclosure by
   2         applicable privilege or immunity (see Exhibit B of this Order), that is
   3         governed by any applicable privacy law or regulation, that contains
   4         commercially sensitive or proprietary non-responsive information, or that
   5         any Order entered in this Action allows to be redacted. The Producing Party
   6         also may withhold entire non-responsive attachments in a document family
   7         and may produce slipsheets in their place.
   8         b.    Methods of Redaction.
   9               i.       Each redaction in a TIFF-image shall be indicated clearly on the
  10               image as being based on “Privilege” or “Other.”
  11               ii.      For native files requiring redaction, redacted text shall be
  12               replaced with the terms “Privilege” or “Other,” and the Producing
  13               Party shall produce the redacted file either in native format or in an
  14               authorized TIFF-image format.
  15               iii.     For metadata fields requiring redaction, field content shall be
  16               replaced by the term “Redacted,” and the modified field shall be
  17               included in any required .dat file.
  18         c.    The terms of ¶ 2.g above (Confidential Material) and of Exhibit B, ¶ 3
  19         (privileged information) shall apply to any unintentional failure to redact
  20         information.
  21   10.   Disposition of Confidential Material.
  22         a.    After final disposition of any appeals or after the time for filing any
  23         appeal has passed, each Party in the action promptly shall return to the
  24         Designating Party its Confidential Material (including on any litigation-
  25         support application or in the possession, custody, or control of any person to
  26         whom the Party distributed Confidential Material), shall destroy it, or
  27         otherwise shall comply with an applicable order of the Court. Within thirty
  28         (30) days of any such action, the Party shall certify in writing to the
                                                  14              STIPULATED PROTECTIVE ORDER
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 15 of 25 Page ID #:420



   1         Designating Party that the required return or destruction has been completed.
   2         b.     As exceptions to the above requirements,
   3                i.     Counsel may retain Confidential Material in copies of pleadings,
   4                motions, or other court-filed papers, in official transcripts and exhibits
   5                thereto, and in attorney work product, including counsels’ email and
   6                document management systems. Counsel shall continue to treat all
   7                such materials as Confidential Material pursuant to the requirements of
   8                this Order.
   9                ii.    Confidential Material stored on backup storage media is
  10                sequestered. If such data is restored from backup media, the Receiving
  11                Party or its agent must promptly return or destroy the restored
  12                Confidential Material and provide the certification required in ¶ 10.a
  13                above.
  14                iii.   This Order shall continue to apply to any such materials retained
  15                by counsel.
  16   11.   Order Survives Termination of Action.
  17         This Order constitutes an enforceable agreement between the Parties, their
  18   agents, and their attorneys and shall be binding after termination of this action. To
  19   enforce this Order, the Court shall retain jurisdiction over any person or entity in
  20   receipt of Confidential Material.
  21
  22                         [remainder of page intentionally left blank]
  23
  24
  25
  26
  27
  28
                                                 15              STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 16 of 25 Page ID #:421



   1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2      Dated: June 11, 2021  MATTHEW D. POWERS
                                HANNAH CHANOINE
   3                            E. CLAY MARQUEZ
                                O’MELVENY & MYERS LLP
   4
                                           By: /s/           E. Clay Marquez
   5                                                         E. Clay Marquez
                                           Attorneys for Defendant
   6                                       JOHNSON AND JOHNSON
                                           CONSUMER INC.
   7
   8                                       TODD M. FRIEDMAN
          Dated: June 11, 2021
                                           ADRIAN BACON
   9                                       MEGHAN GEORGE
                                           LAW OFFICES OF TODD M.
  10                                       FRIEDMAN, P.C.
  11                                       By: /s/            Meghan George
  12                                                          Meghan George

  13                                       Attorneys for Plaintiff
                                           NARGUESS NOOHI
  14
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  15
  16
           Dated: June ___,
                        14 2021                _________________________________
  17                                           HONORABLE JOHN E. McDERMOTT
  18                                           United States Magistrate Judge

  19
                                 SIGNATURE ATTESTATION
  20
             I hereby attest that the other signatories listed, on whose behalf the filing is
  21
       submitted, concur in the filing’s content and have authorized the filing.
  22
  23      Dated: June 11, 2021             O’MELVENY & MYERS LLP
  24
                                           By: /s/           E. Clay Marquez
  25                                                         E. Clay Marquez
  26                                       Attorneys for Defendant
                                           JOHNSON AND JOHNSON
  27                                       CONSUMER INC.
  28
                                                 16               STIPULATED PROTECTIVE ORDER
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 17 of 25 Page ID #:422



   1                        UNITED STATES DISTRICT COURT
   2                       CENTRAL DISTRICT OF CALIFORNIA
   3                                    WESTERN DIVISION
   4
       NARGUESS NOOHI, individually               Case No. 2:20-cv-03575-TJH-JEM
   5   and on behalf of other members of
       the general public similarly situated,
   6                                              ENDORSEMENT OF PROTECTIVE
                           Plaintiff,             ORDER
   7
             v.
   8
       JOHNSON & JOHNSON
   9   CONSUMER, INC., DOES 1-100,
       INCLUSIVE.
  10
                           Defendant.
  11
  12
  13                                        EXHIBIT A
  14         I hereby attest that I understand that information or documents designated as
  15   Confidential Material are provided to me subject to the Stipulated Protective Order
  16   dated June ___, 2021 (the “Order”), in the above-captioned litigation (“Litigation”);
  17   that I have been given a copy of and have read the Order; and that I agree to be
  18   bound by its terms. I also understand that my signature below indicates my
  19   agreement to be bound by the Order and is a prerequisite to my review of any
  20   information or documents designated as Confidential Material pursuant to the
  21   Order.
  22         I certify that I am not a Competitor, as defined in the Order.
  23         I further agree that I shall not use Confidential Material for any purpose other
  24   than as authorized in the Order and that, except as explicitly authorized in the
  25   Order, I shall not disclose Confidential Material, in any form whatsoever, to others.
  26         I further agree to return or destroy Confidential Material in my possession,
  27   custody, or control in the manner and time specified by the Order.
  28         I further agree and attest to my understanding that my obligation to honor the
                                                 1                                     EXHIBIT A
                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 18 of 25 Page ID #:423



   1   confidentiality of such Confidential Material will continue even after this Litigation
   2   concludes.
   3         I further agree and attest to my understanding that, if I fail to abide by the
   4   terms of the Order, I may be subject to sanctions, including contempt of court, for
   5   such failure. I agree to be subject to the jurisdiction of the above-identified Court
   6   for the purposes of any proceedings relating to enforcement of the Order. I further
   7   agree to be bound by and to comply with the terms of the Order as soon as I sign
   8   this Agreement, regardless of whether the Order has been entered by the Court.
   9
  10         Date: _________________
  11
  12         By:    ________________________________________
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2                                     EXHIBIT A
                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 19 of 25 Page ID #:424



   1                      EXHIBIT B—PRIVILEGED INFORMATION
   2         This Exhibit is Exhibit B to the Stipulated Protective Order dated June ___,
   3   2021 (the “Order”), in the above-captioned litigation (“Litigation”) and shall be
   4   deemed to be incorporated in the Order as if set forth there in full.
   5   1.    General Principles.
   6         a.     A party may withhold from production information or documents on
   7         the grounds of attorney-client privilege, physician-patient privilege, work
   8         product protection, or any other applicable privilege or protection under law
   9         or regulation (“Privileged Information”).
  10         b.     The party asserting a privilege for material shall provide privilege
  11         log(s) explicitly identifying the privilege asserted for the material and
  12         containing information sufficient to enable the opposing party to assess the
  13         applicability of the privilege. Fed. R. Civ. P. 26(b)(5).
  14                i.     A privilege log should “describe the nature of the documents,
  15                communications, or tangible things not produced or disclosed—and do
  16                so in a manner that, without revealing information itself privileged or
  17                protected, will enable other parties to assess the claim.” Id. Rule
  18                26(b)(5)(A)(ii).
  19                ii.    “The rule does not attempt to define for each case what
  20                information must be provided when a party asserts a claim of privilege
  21                or work product protection. Details concerning time, persons, general
  22                subject matter, etc., may be appropriate if only a few items are
  23                withheld, but may be unduly burdensome when voluminous
  24                documents are claimed to be privileged or protected, particularly if the
  25                items can be described by categories.” Committee Note on Rule
  26                26(b)(5), 1993 Comments.
  27   2.    Specific Privilege Log Protocols.
  28         a.     Privilege logs provided in lieu of producing requested documents shall
                                                  1                                    EXHIBIT B
                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 20 of 25 Page ID #:425



   1         be produced no more than ninety (90) days after the date upon which the
   2         documents would have been required to be produced. Privilege logs shall be
   3         produced in native Excel format.
   4         b.    No Party shall be required to list on a privilege log privileged or work-
   5         product documents prepared for the prosecution or defense of this action or
   6         constituting or disclosing communications within clients or between clients
   7         and their counsel related to this action.
   8         c.    With respect to partially privileged documents produced in redacted
   9         form, and in lieu of listing such produced documents individually on the
  10         privilege log, a Party shall provide, as an appendix to the privilege log, an
  11         Excel-format listing of the beginning production-Bates-number of each such
  12         produced redacted document and the basis of the claim for the redaction.
  13         d.    If a document containing Privileged Information is part of an email
  14         thread as described in the ESI Protocol in this action, a Producing Party shall
  15         list on the privilege log only the most-inclusive email in the thread and shall
  16         include in a separate column on the log all information in the
  17         ALL_PARTICIPANTS field for that email.
  18         e.    Agreed-Upon Categories of Privileged Documents.
  19               i.     When a party asserting that a document constitutes or contains
  20               privileged information reasonably determines that the document is
  21               within one of the following categories, the party shall list on the
  22               privilege log the category number for that document. The parties
  23               agree that, for documents reasonably assigned to one of the following
  24               categories, the effort to review and prepare a description of the nature
  25               and purpose of the communication is unduly expensive, will not result
  26               in substantive benefit to any party, and is not proportional to the claims
  27               and defenses in the action.
  28
                                                 2                                     EXHIBIT B
                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 21 of 25 Page ID #:426



   1               ii.   The agreed-upon categories are:
   2                     (1)    Communications involving outside counsel (a) seeking or
   3                     providing legal advice or (b) seeking or providing information
   4                     required by counsel to represent the client;
   5                     (2)    Emails, with attachments, from an attorney (a) providing
   6                     legal advice or (b) seeking information required by the attorney
   7                     to represent the client;
   8                     (3)    Emails, with attachments, to an attorney (attorney in the
   9                     TO field) (a) seeking legal advice or (b) identifying or providing
  10                     information required by the attorney to represent the client;
  11                     (4)    Emails, with attachments, copied to an attorney (attorney
  12                     in the CC field) (a) seeking or identifying a request for legal
  13                     advice or (b) identifying or providing information required by
  14                     the attorney to represent the client;
  15                     (5)    Documents (not attached to emails) prepared or edited by
  16                     an attorney in representing the client;
  17                     (6)    Documents (not attached to emails) prepared for or edited
  18                     for review by an attorney in representing the client;
  19                     (7)    Emails between non-attorneys (a) identifying legal advice
  20                     of, or a request for legal advice from, counsel, (b) identifying a
  21                     request by counsel for information required to represent the
  22                     client, or (c) identifying or constituting information provided or
  23                     to be provided to counsel and required by counsel to represent
  24                     the client;
  25                     (8)    Documents referring to legal advice; and
  26                     (9)    Status of legal matters, e.g., legal settlements.
  27         f.    If application of Rule 26(b)(5) results in a document-by-document
  28         listing of some or all privileged Information, the entry for each document
                                                3                                      EXHIBIT B
                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 22 of 25 Page ID #:427



   1         shall list the following information available for the document:
   2               i.     the beginning Bates number of the document;
   3               ii.    the nature of the privilege asserted (e.g., “attorney- client
   4               privilege” or “attorney work product”);
   5               iii.   if known, name(s) of the author(s) of the document;
   6                      (1)   If a document is an email thread, the name of the author
   7                      on the most inclusive email in the thread shall be listed;
   8               iv.    if known, name(s) of the recipient(s) (i.e., persons shown in the
   9               TO, CC, and BCC fields)
  10                      (1)   If the document is an email chain, name(s) of the
  11                      recipient(s) on the most recent email in the chain shall be listed,
  12                      and the content of the ALL_PARTICIPANTS field shall be set
  13                      out in a separate column;
  14               v.     if known, the date the document was created, sent (if
  15               applicable), and last modified (if applicable);
  16               vi.    the document type by file extension;
  17               vii.   the custodian(s) of the document; and
  18               viii. the category (as identified in ¶ 2.e.ii. immediately above) to
  19               which the document reasonably can be assigned or, if the document
  20               cannot reasonably be so assigned, a brief description of the nature and
  21               purpose of the communication (e.g., communication seeking legal
  22               advice, communication providing legal advice, communication
  23               regarding legal advice provided by counsel), as well as the general
  24               subject matter of the communication without disclosing any privileged
  25               or protected information, in a manner that will enable other parties to
  26               assess the claim.
  27   3.    Disclosed Privileged Information.
  28         a.    The Parties have agreed that, in this lawsuit, they do not intend to
                                                 4                                     EXHIBIT B
                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 23 of 25 Page ID #:428



   1         disclose Privileged Information. Pursuant to Federal Rule of Evidence
   2         502(d) and 28 U.S. Code § 1738, any disclosure of Privileged Information
   3         (“Disclosed Privileged Information”) shall not constitute in this or any other
   4         action a waiver or forfeiture of any privilege otherwise attaching to the
   5         Disclosed Privileged Information and its subject matter.
   6         b.    Nothing in this order overrides any attorney’s ethical responsibilities to
   7         refrain from examining or disclosing materials that the attorney knows or
   8         reasonably should know to be privileged and to inform the Disclosing Party
   9         that such materials have been produced.
  10         c.    Any party receiving materials that reasonably appear to be Privileged
  11         Information shall not copy, distribute, or otherwise use such materials in any
  12         manner and shall provide prompt notice to the Producing Party to afford an
  13         opportunity to request return of the materials.
  14         d.    If a Disclosing Party notifies the Receiving Party that Privileged
  15         Information has been disclosed,
  16               i.     the Receiving Party shall not, from that point onward, copy,
  17               distribute, or otherwise use in any manner the Disclosed Privileged
  18               Information, unless the Parties agree, or the Court orders, otherwise;
  19               ii.    the Receiving Party shall instruct all persons to whom the
  20               Receiving Party has disseminated the Disclosed Privileged Information
  21               that such information is subject to this Order and may not be copied,
  22               distributed, or otherwise used; and
  23               iii.   the Receiving Party and all persons notified as set out in the
  24               preceding subparagraph shall, within ten (10) court days,
  25                      (1)   return, destroy, or delete all Disclosed Privileged
  26                      Information and all notes or other work product revealing its
  27                      content in the possession, custody, or control of the Receiving
  28                      Party, its attorneys, or any person to whom the Party provided
                                                5                                     EXHIBIT B
                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 24 of 25 Page ID #:429



   1                      the Disclosed Privileged Information, and
   2                      (2)   provide a certification of counsel that all Disclosed
   3                      Privileged Information has been returned, destroyed, or deleted.
   4                      (3)   For purposes of this Order, Disclosed Privileged
   5                      Information that is not reasonably accessible under Federal
   6                      Rules of Civil Procedure 26(b)(2)(B) because stored by the
   7                      Receiving Party on backup storage media is deemed to be
   8                      sequestered. Should such data be retrieved, the Receiving Party
   9                      must promptly take steps to delete the restored Disclosed
  10                      Privileged Information.
  11         e.    To contest the claim of attorney-client privilege or work product
  12         protection, the Receiving Party may—within five (5) business days of receipt
  13         of the notice of disclosure—move the Court for an Order compelling
  14         production of the contested material (“Disclosure Motion”).
  15               i.     The Disclosing Party shall retain the burden of establishing its
  16               privilege or work product claims.
  17               ii.    The motion shall be filed or lodged conditionally under seal; any
  18               Disclosed Privileged Information attached to or disclosed in the
  19               motion shall be deemed submitted solely for the Court’s in camera
  20               review.
  21               iii.   The motion shall not assert as a ground for entry of such an
  22               Order the fact or circumstances of the production of Disclosed
  23               Privileged Information.
  24               iv.    Pending resolution of the motion, the Receiving Party must not
  25               use the contested information in any way or disclose it to any person
  26               other than those required by law to be served with a copy of the sealed
  27               motion.
  28         f.    Rule 502. Federal Rule of Evidence (“FRE”) 502(b) is inapplicable to
                                                6                                     EXHIBIT B
                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 44 Filed 06/14/21 Page 25 of 25 Page ID #:430



   1               Disclosed Privileged Information, which shall receive the maximum
   2               protection afforded by FRE 502(d). Under FRE 502(d) and 28 U.S.
   3               Code § 1738, this Order shall be enforceable and granted full faith and
   4               credit in all other state and federal proceedings. Any subsequent
   5               conflict of law analysis shall apply the law most protective of privilege
   6               and work product.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                7                                    EXHIBIT B
                                                               STIPULATED PROTECTIVE ORDER
                                                                         2:20-cv-03575-TJH-JEM
